Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  Such claim limitation(s) are “movable structural means for dividing at least one row of storage containers” in claim 1.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 recites the limitation "the releasable attaching mechanism".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, it is unclear if “interlock mechanisms” is meant to further define “interlock mechanism” previously introduced in claim 6 or if a new element is being introduced.
Claim 11 recites the limitation “the robotic load handling devices".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke (US Pub App 2018/0044110).

Regarding claim 1, Clarke discloses a system for picking items from storage, the system comprising 
a grid-based storage system (Fig.4), the storage system having  storage containers for storing items  to be stored, the storage containers being located in stacks within a framework (Abstract), the storage system including movable structural means (111) for dividing at least one row of storage containers as a divided row from a remaining portion of the storage system (Fig.8), the at least one divided row of storage containers being accessible to an item picker such that items may be picked from the storage containers by the item picker (Para.59).  

Regarding claim 2, Clarke further discloses the movable structural means comprises a movable wall portion, the wall portion being configured as movable from a first position where the storage containers are inaccessible to an item picker (Para.59), to a second position such that at least one row of storage containers will be accessible to an item picker located at an edge of the storage system (Para.59).   

Regarding claim 3, Clarke further discloses the storage system comprises at least one load handling device (30) operative on rails or tracks the rails or tracks being disposed on substantially horizontal members of the framework (Fig.4).  

Regarding claim 4, Clarke further discloses the movable structural means comprises a frame structure configured to be movable from a first position to a second position (Para.59), the frame structure in the second position being configured to act as a barrier to prevent access for the or each load handling device (30) above the at least one row of storage containers (Para.59).  

Regarding claim 5, Clarke further discloses the system comprises a support, the support engaging the frame structure, the frame structure and support being releasably attached (Para.77).  

Regarding claim 6, Clarke further discloses the releasable attaching mechanism comprises. an interlock mechanism (Para.77).  

Regarding claim 7, Clarke further discloses at least one motor, or hydraulic, or actuator by which the movable structural means are moveable from a first position to a second position (Para.86, see claim 6).

Regarding claim 8, Clarke further discloses the movable structural means comprises. a solid wall structure, or a roller shutter, or a concertina structure (Para.59).   

Regarding claim 9, Clarke further discloses the movable structural means comprises. interlock mechanisms (Para.77).  

Regarding claim 10, Clarke further discloses the rails or tracks form a network of grid spaces, with stacks of containers 1-2 occupying a footprint of a single grid space (Fig.4).  

Regarding claim 11, Clarke further discloses the robotic load handling devices are configured to occupy only a single grid space (Fig.4).  

Regarding claim 13, Clarke further discloses the storage and picking system forms part of a parcel and post sortation facility (Para.41).  

Regarding claim 14, Clarke discloses a method of manually picking items from a grid based storage system (Fig.4), the storage system including storage containers, the storage containers containing items to be stored, the storage containers being located in stacks within a framework (Fig.4), the method comprising: 
providing movable structural means at a first position adjacent an edge of the storage system (Para.59); 
moving the structural means from a first position to a second position in which at least one row of storage containers is exposed at the edge of the storage system (Para.59); and 
picking at least one item from an exposed container into a delivery container DT (Para.39).  

Regarding claim 15, Clarke further discloses the storage system comprises: at least one load handling device operative on rails or tracks, the rails or tracks being disposed on substantially horizontal members of the framework (Fig.4).  

Regarding claim 16, Clarke further discloses at least one motor, or hydraulic, or actuator by which the movable structural means are moveable from a first position to a second position (Para.86, see claim 6).  

Regarding claim 17, Clarke further discloses the movable structural means comprises: a solid wall structure, or a roller shutter, or a concertina structure (Para.59).  

Regarding claim 18, Clarke further discloses the movable structural means comprises: interlock mechanisms (Para.77).  

Regarding claim 19, Clarke further discloses rails or tracks which form a network of grid spaces, with stacks of containers occupying a footprint of a single grid space (Fig.4).  

Regarding claim 20, Clarke further discloses robotic load handling devices configured to occupy only a single grid space (Fig.4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US Pub App 2018/0044110) in view of Ingram-Todd (US Pub App 2018/0162639).

Regarding claim 12, Clarke further discloses does not further specifically disclose the storage and picking system forms part of an online grocery retail facility.  
Ingram-Todd teaches a storage system comprising items for retrieval and picking to fulfil orders in relation to an online ordering scenario for groceries (Para.115).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Clarke in view of Ingram-Todd to allow the storage and picking system forms part of an online grocery retail facility in order to lower costs for the consumer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lindbo, De Angelis, Peck, Shaikh, Benedict, Austreim, Levesque, Yuyama, Kazama, Salichs, Tschurwald and Lert Jr. further disclose elements of a storage system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652